Citation Nr: 1424154	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  10-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for major depressive disorder and assigned a 30 percent rating. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in October 2012.  A transcript of the proceeding has been associated with the claims file. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's major depressive disorder is manifested by such symptoms as avoidance of social interaction, disturbances in motivation and mood, difficulty in establishing and maintaining effective social relationships; more serious symptoms such as obsessive rituals, illogical or irrelevant speech, and spatial disorientation were not shown; total occupational and social impairment was not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for major depressive disorder have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that she has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in March 2009 prior to the initial rating decision in August 2009.  The letter informed the Veteran of the evidence necessary to establish service connection, of how VA would assist her in developing her claim, and her and VA's obligations in providing such evidence for consideration.  The July 2010 SOC provided the Veteran with the relevant rating criteria for major depressive disorder and she was informed of the evidence needed to achieve a higher schedular rating.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment records and social security records were associated with the claims file.  The Veteran indicated at her October 2012 hearing before the Board that she had sought private medical treatment at Acacia Mental Health.  Following the hearing, the record was held open for 60 days to allow the Veteran to provide such records and any additional information she found pertinent to her claim.  Such evidence was not forthcoming and the claim was forwarded to the Board for adjudication.  The Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  The Board finds that VA satisfied its duty to assist the Veteran in obtaining relevant records.

In addition, VA satisfied the duty to provide a VA examination when one is warranted.  Here, the Veteran underwent examinations in June 2009 and April 2012.  The examiners had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and provided detailed and comprehensive opinions regarding the severity of the Veteran's symptoms.  The examination reports were thorough and sufficiently detailed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major depressive disorder is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's disability picture approximates the criteria for a 50 percent rating, but no higher, throughout the appeal period.

In June 2009, prior to the RO's August 2009 grant of service connection, the Veteran underwent a VA examination.  The Veteran reported the following symptoms: a desire to isolate and to avoid going out, a lack of close relationships, a lack of motivation leading to occasional neglect of personal hygiene,  significant sleep impairment, poor appetite, irritability, nervousness around people and panic attacks when under acute stress.  The examiner assigned a GAF score of 55 indicating moderate impairment in functioning.

A depression screening in July 2009 indicated the Veteran was feeling low in energy most of the time, had a poor appetite and experienced difficulty falling and staying asleep.  She indicated she had little interest in things and did not feel like eating or even bathing at times.  The Veteran indicated she did not want to be around people and was easily upset.

In a November 2009 Request for Medical Advice sought by the Social Security Administration, it was noted that "over the years [the Veteran] has decreased functionally due to progression of depression and avoidance."  She endorsed nausea, sweating, shakiness and increased heart rate in situations involving acute stress.  The practitioner noted problems with concentration and memory, sleep impairment and a poor appetite.  A GAF score of 52 was assigned.

In a June 2011 VA treatment record, the Veteran indicated she felt lonely and experienced mild irritability.  She stated she had become more withdrawn and stayed in her room.  She reported some hypervigilance in public.  She indicated trouble sleeping, although defined it as "ok." She stated she would start sweating in department stores and have to go home, but did not report full panic attacks.  Her affect was noted to "a bit inhibited" and her mood was "nervous/unmotivated."

In April 2012, the Veteran underwent another VA examination.  She reported the following symptoms: frequently depressed mood, poor appetite, chronic sleep impairment, reduced motivation and interest in activities, social isolation, and a feeling of being exhausted and irritable.  She was working as a Certified Nursing Assistant and had missed a day of work a month because she was "unable to cope".

At her hearing before the Board in October 2012, the Veteran indicated she felt hopeless, had trouble sleeping and problems caused by not being able to establish favorable relationships with people.  She stated she did not feel comfortable in public and experienced nausea and sweating.  She stated she did not socialize and had her guard up.  She also stated she would sometimes cry for no reason and was irritable.  She stated that her anger would make her snap at her children and she felt alienated, especially from men.  She stated she was tired and oftentimes simply stayed in her room. She stated she is "housebound" besides going to the grocery and to work.  She stated she worked 20-24 hours per week as a Certified Nursing Assistant and sometimes felt she could "barely work the 24."

A review of this evidence indicates a moderate psychiatric disability that has led to a decrease in functioning, most especially in regard to avoidance, isolation from others and inability to sustain meaningful relationships.  The Board finds that the Veteran has disturbances of motivation and mood, experiences symptoms of panic in public and has significant difficulty in establishing and maintaining effective social relationships.  These symptoms are taken into account by a 50 percent disability rating.  

A disability rating of 70 percent requires more severe symptoms, to include near continuous panic or depression, obsessive rituals, illogical or irrelevant speech and spatial disorientation. These severe symptoms are not present in this case.  Although the Veteran does isolate herself and sometimes experiences irritability and anger, she is able to co-habit with her family and work part-time.  In weighing this evidence, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 50 percent disability rating, but no higher, during the entirety of the appeals period.

III. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's major depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

Addressing the first step in the analysis, the Board does not find that the evidence indicates that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  The higher ratings available relating to the Veteran's psychiatric disorder contemplates significantly more serious symptoms, as discussed above.  The evidence of record does not indicate such severe manifestations at any time during the appeals period.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate or that it does not contemplate the claimant's level of disability.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating of 50 percent, but no higher, for service-connected major depressive disorder is granted, subject to regulations governing the award of monetary benefits. 


REMAND

The Board finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for additional development and consideration.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a)  (2013).  Notably, marginal employment is not considered substantially gainful employment.  Id.  Marginal employment is generally deemed to exist, for VA purposes, when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Here, as a result of this decision, the Veteran is currently in receipt of a 50 disability rating for service-connected major depressive disorder.  She also has a noncompensable rating for service-connected genital herpes.  Therefore, the Veteran does not meet the percentage criteria  for a schedular TDIU under 38 C.F.R. § 4.16(a).  However, under Section 4.16(b), a TDIU can be considered on an extraschedular basis.

At the Veteran's hearing before the Board in October 2012, the Veteran indicated she was working 20 to 24 hours per week as a Certified Nursing Assistant.  She indicated she made around $9 per hour and that she missed one day of work a month due to symptoms caused by her major depressive disorder.  When asked whether she could work more than 24 hours, the Veteran replied that she could "barely work the 24."  She stated there were many times that she did not want to go to work because she does not like leaving her house.  

If the Veteran works 24 hours a week at a rate of $9 per hour, her yearly salary may be below the poverty threshold.  The Board finds that further development is needed prior to adjudication of entitlement to a TDIU and that the RO should seek further information by sending the Veteran a copy of VA Form 21-8940 Application for Increased Compensation Based on Unemployability.   After appropriate development, to include seeking a medical opinion as to the Veteran's employability if warranted, the RO should refer the claim for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and her representative that informs her of the evidentiary requirements for establishing entitlement to a TDIU and her and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

2.  After proper notification to the Veteran, the RO should develop the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further information as to the Veteran's employment history or to obtain additional medical evidence, as is deemed necessary.

3.  After ensuring that the above development is completed and that any examination report rendered is adequate, refer the Veteran's TDIU claim to the Director, Compensation & Pension Service, for extraschedular consideration.   A copy of the Director's decision must be included in the claims file. Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

4.  If a TDIU is denied, the Veteran must be provided a supplemental statement of the case. After the Veteran has had an adequate opportunity to respond, the appeal shall be returned to the Board for appellate review


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


